 



Exhibit 10.35
(TRANSMETA CORPORATION LOGO) [f35208f3520800.gif]
August 11, 2007
Mr. Sujan Jain
655 S. Fair Oaks Avenue
Sunnyvale, CA 94086
     Re: Offer of Employment as Chief Financial Officer
Dear Sujan:
     Transmeta Corporation (“Transmeta” or the “Company”) is very pleased to
offer you a position as Chief Financial Officer. Everyone who met with you
during the interview process was very impressed and believes that you can make a
substantial contribution. On behalf of the Company, I am delighted to welcome
you and look forward to working with you.
     Your position would be full time, reporting directly to me as a member of
the executive staff. Your starting annual base salary would be $225,000. You
would also be eligible to participate in the company’s executive bonus plan,
with a target bonus of 50% of your base salary.
     You would also be granted a stock option to purchase up to 750,000 shares
of Transmeta common stock at fair market value measured by the market closing
price on your starting date. Your option would vest over a four-year period,
beginning on your starting date, with a one year cliff clause. This stock option
is not a promise of compensation and is not intended to create any employment
obligation on the part of the Company.
     You would also be eligible to participate in the Company’s executive
retention and severance plan, as amended, as a Category 1 Person. This
invitation to participate in the Company’s executive retention and severance
plan is not a promise of compensation and is not intended to create any
employment obligation on the part of the Company other than as expressly
provided in that plan.
     As an employee of Transmeta you would also be eligible to participate in
several Company-sponsored benefits plans, including medical, life, and
disability insurance, a Flexible Spending Plan, and a 401 (k) Plan.
     This offer contemplates an at-will employment relationship which can be
terminated by you or by Transmeta for any reason, with or without cause, without
further obligation or liability, except that Transmeta would pay you any salary
and compensation earned through your last date worked, and any compensation to
which you are entitled under the executive retention and severance plan.
     Your employment is contingent upon (1) your executing the enclosed
Proprietary Information and Inventions Agreement, (2) your providing the legally
required proof of identity and eligibility to work in the United States, and (3)

 



--------------------------------------------------------------------------------



 



Mr. Sujan Jain
August 11, 2007
Page 2
successful completion of reference and background checks as determined by the
Company.
     To confirm your acceptance of this offer, please sign and date one copy of
this letter and return it to me. You may retain the other copy for your records.
This letter, along with the other agreements referred to above, set out the
terms of your employment relationship with Transmeta. This agreement supersedes
any prior representation or agreements between you and Transmeta, whether
written or oral.
     Congratulations on joining Transmeta. We all look forward to working with
you.
Very truly yours,

             
/s/ Lester M. Crudele
           
Lester M. Crudele
President and Chief Executive Officer
           

             
Accepted By:
  /S/ SUJAN JAIN   Date:   August 11, 2007 
 
           

Enclosure:    Transmeta Proprietary Information and Inventions Agreement

 